
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 275
		IN THE HOUSE OF REPRESENTATIVES
		
			May 24, 2011
			Ms. Richardson (for
			 herself, Ms. Bordallo,
			 Mr. Faleomavaega,
			 Ms. Hanabusa,
			 Mr. Al Green of Texas,
			 Ms. Jackson Lee of Texas,
			 Mr. Austria,
			 Ms. Speier,
			 Mr. Filner, and
			 Mr. Farr) submitted the following
			 resolution; which was referred to the Committee on Foreign Affairs, and in
			 addition to the Committee on Armed
			 Services, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		RESOLUTION
		Honoring the 113th anniversary of the
		  independence of the Philippines.
	
	
		That the House of
			 Representatives—
			(1)recognizes the historic significance of the
			 113th anniversary of the sovereign and independent country of the Philippines
			 on June 12, 1898;
			(2)reaffirms the
			 bonds of friendship and cooperation which have existed between the United
			 States and the Philippines and commits to strengthening those bonds;
			(3)commends the
			 people of the Philippines for enduring through struggle and hardship;
			(4)reaffirms its
			 support for the Philippines to defend its internal security from
			 terrorism;
			(5)reaffirms its
			 enduring support for the Philippines;
			(6)supports increased
			 public awareness of the events surrounding the Philippine Declaration of
			 Independence, and the vibrant and beautiful culture of the Philippines;
			(7)recognizes the
			 courage and bravery of the Filipino and Filipino American servicemen and
			 servicewomen who have fought alongside and in the United States Armed Forces;
			 and
			(8)supports the
			 continuing development of the Filipino American community as a integral part of
			 America’s cultural fabric.
			
